Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change June 19, 2008 Item 3 News Release The news release dated June 19, 2008 was disseminated through Canada Stockwatch and Market News. Item 4 Summary of Material Change Canplats Resources Corporation announced that it was named to the 2enture 50. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated June 19, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 19th day of June, 2008. June 19, 2008 TSX Venture Symbol: CPQ CANPLATS NAMED TO THE 2 Canplats Resources Corporation was today named to the 2enture 50. The TSX Venture 50 are the top 10 companies in each of five major industry sectors - mining, oil & gas, technology & life sciences, diversified industries and cleantech - based on a ranking formula with equal weighting given to one-year revenue (last reported 12 months), return on investment, market capitalization growth and trading volume. All data was as of December 3, Canplats' exploration efforts are focused on its Camino Rojo property, a new gold and polymetallic discovery in Zacatecas State, Mexico. The Camino Rojo property is wholly-owned by Canplats, over 340,000 hectares (1,300 square miles) in size and is located approximately 50km southeast of Goldcorp Inc.'s Penasquito mine.
